DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 05 September 2022. In view of this communication, claims 1-20 are pending in the application with claims 1-8 withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 September 2022.
Claim Objections
Claims 10-12 and 15 are objected to because of the following informalities:  
Claims 10-12 and 15 recite limitations as to the dimensions of the metallic layer(s). These dimensions are intended to be in the unit of micrometers, the notation for which is “µm.” Instead, the claims specify the dimensions with the notation “um.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Weidinger et al. (WO 2015/127489 A1), hereinafter referred to as Weidinger.  
Regarding claim 9, Weidinger teaches an embedded circuit board (“circuit board 13”), comprising: 

    PNG
    media_image1.png
    103
    253
    media_image1.png
    Greyscale

Weidinger Fig. 5
a substrate (Fig. 5; page 4, paragraph 12: “insulating layer 2”) defining a slot (Fig. 5; page 4, paragraph 13: “recess 5”); 
an electronic component (Fig. 5; page 4, paragraph 13: “component 6”) received in the slot (“recess 5”), wherein a pad (Fig. 5; page 4, paragraph 14: “terminals 8, for example copper pads”) is arranged on a side surface of the electronic component (“component 6), and an end surface of the pad is flush with a same side surface of the substrate (“insulating layer 2”); and 
a metallic layer (Fig. 5; page 5, paragraph 3: “a layer of conductor material 10”) at least covering the pad (“terminals 8”), wherein the metallic layer (“layer 10”) protrudes beyond the same side surface of the substrate (“insulating layer 2”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weidinger in view of Arvin et al. (US 2014/0339699 A1), hereinafter referred to as Arvin.
Regarding claim 10, Weidinger teaches the circuit board according to claim 9, but does not teach the metallic layer on the pad protrudes beyond the same side surface of the substrate by more than 5 micrometers.
Arvin does teach that the metallic layer (100) on the pad (10) protrudes beyond the same side surface of the substrate (8) by more than 5 micrometers. (Arvin Fig. 5, paragraph 29: adhesion layer 16 is 0.1 to 0.5 micrometers; paragraph 30: seed layer 17 is 0.15 to 0.5 micrometers; paragraph 37: barrier layer 18 is 0.5 to 50 microns; paragraph 39: copper layer 20 is 0.25 to 35 microns; therefore, the metallic layer 100 may protrude by more than 5 micrometers; paragraph 57: intermediate aluminum layer 10 is mounted on substrate 8)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the terminals of Weidinger with the pads of Arvin because the pads of Arvin provide a more reliable connection that is more resistant to electromigration (Arvin paragraphs 18 and 19).

    PNG
    media_image2.png
    404
    363
    media_image2.png
    Greyscale

Arvin Fig. 5
Regarding claim 11, Weidinger in view of Arvin teaches the embedded circuit board of claim 10, wherein the metallic layer (100) on the pad (10) protrudes beyond the same side surface of the substrate (8) by 5 micrometers to 13 micrometers. (Arvin Fig. 5, paragraph 29: adhesion layer 16 is 0.1 to 0.5 micrometers; paragraph 30: seed layer 17 is 0.15 to 0.5 micrometers; paragraph 37: barrier layer 18 is 0.5 to 50 microns; paragraph 39: copper layer 20 is 0.25 to 35 microns; therefore, the metallic layer 100 may protrude by 5 to 13 micrometers; paragraph 57: intermediate aluminum layer 10 is mounted on substrate 8)
Regarding claim 12, Weidinger in view of Arvin teaches the embedded circuit board according to claim 11, wherein the metallic layer on the pad protrudes beyond the same side surface of the substrate by 8 micrometers. (Arvin Fig. 5, paragraph 29: adhesion layer 16 is 0.1 to 0.5 micrometers; paragraph 30: seed layer 17 is 0.15 to 0.5 micrometers; paragraph 37: barrier layer 18 is 0.5 to 50 microns; paragraph 39: copper layer 20 is 0.25 to 35 microns; therefore, the metallic layer 100 may protrude by 8 micrometers; paragraph 57: intermediate aluminum layer 10 is mounted on substrate 8)
Regarding claims 13-15, Weidinger in view of Arvin teaches the embedded circuit board according to claim 12, but does not teach the metallic layer comprises the first metallic layer, the second metallic layer, and the third metallic layer sequentially stacked on the pad, wherein a material of the pad is aluminum and a material of the first metallic layer is titanium and a thickness of the first metallic layer ranges from 0.1 micrometers to 0.2 micrometers;  a material of the second metallic layer is copper and a thickness of the second metallic layer ranges from 0.3 micrometers to 0.8 micrometers; and a material of the third metallic layer is copper and a thickness of the third metallic layer ranges from 5 micrometers to 11 micrometers. 
Arvin does teach the metallic layer (100) comprises the first metallic layer (16), the second metallic layer (17), and the third metallic layer (20) sequentially stacked on the pad (10). (Arvin Fig. 5, paragraph 29: adhesion layer 16 is the first metallic layer; paragraph 30: seed layer 17 is the second metallic layer; paragraph 39: copper layer 20 is the third metallic layer; metallic layers 16, 17, and 20 are stacked sequentially on aluminum pad 10)
wherein a material of the pad (10) is aluminum (layers 16, 17, and 20 are stacked on aluminum pad 10)
a material of the first metallic layer (16) is titanium (Arvin Fig. 5, paragraph 27: adhesion layer 16 may be titanium) and a thickness of the first metallic layer (16) ranges from 0.1 micrometers to 0.2 micrometers; (Arvin Fig. 5, paragraph 29: adhesion layer 16 is 0.1 to 0.5 micrometers)
a material of the second metallic layer (17) is copper (paragraph 30: seed layer 17 is copper) and a thickness of the second metallic layer (17) ranges from 0.3 micrometers to 0.8 micrometers; (Arvin paragraph 30: seed layer 17 is 0.15 to 0.5 micrometers)
and a material of the third metallic layer (20) is copper (paragraph 39: layer 20 is copper) and a thickness of the third metallic layer (20) ranges from 5 micrometers to 11 micrometers. (Arvin paragraph 39: copper layer 20 is 0.25 to 35 microns)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the terminals of Weidinger with the pads of Arvin because the pads of Arvin provide a more reliable connection that is more resistant to electromigration (Arvin paragraphs 18 and 19).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weidinger in view of Arvin et al. in further view of Origuchi (US 2009/0237900 A1), hereinafter referred to as Origuchi.
Regarding claim 16, Weidinger in view of Arvin et al. teaches the embedded circuit board according to claim 14, wherein the embedded circuit board further comprises: 
A first outer circuit layer (3) disposed on one side of the substrate (Weidinger page 3, fourth paragraph from the bottom: upper conductor layer 3)
A first outer dielectric layer (2) disposed between the first outer circuit layer and the substrate (Weidinger page 3, fourth paragraph from the bottom: insulating layer 2)
Weidinger in view of Arvin et al. does not teach a second outer circuit layer disposed on an opposite side of the substrate, wherein the second outer circuit layer covers the metallic layer, and a second outer dielectric layer disposed between the second outer circuit layer and the substrate. Origuchi does teach a second outer circuit layer (41) disposed on an opposite side of the substrate (11), wherein the second outer circuit layer covers the metallic layer (43), and a second outer dielectric layer (33) disposed between the second outer circuit layer (41) and the substrate (33). (Origuchi paragraph 53: wiring layers 41 are formed alternately with insulating layers to cover the embedded component and the wiring 43 which is analogous to the metallic layers of the instant application)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the circuit board as taught by Weidinger in view of Arvin et al. with the insulating and wiring layers as disclosed by Origuchi because the insulating and wiring layers of Origuchi enable a circuit with an embedded component to feature additional circuitry and surface-level components while reducing noise (Origuchi paragraph 5).
Claim 20 is rejected under 35 U.S.C. 103 as unpatentable over Weidinger in view of Origuchi.
	Regarding claim 20, Weidinger teaches the embedded circuit board according to claim 9, but does not teach that the substrate comprises a plurality of sub-layers and a plurality of dielectric layers alternately stacked in sequence, wherein the plurality of sub-layers and the plurality of dielectric layers define the slot for receiving the electronic component.
Origuchi does teach that the substrate comprises a plurality of sub-layers (161, 164) and a plurality of dielectric layers (161, 164) alternately stacked in sequence, wherein the plurality of sub-layers (161, 164) and the plurality of dielectric layers (161, 164) define the slot for receiving the electronic component (61). (Origuchi paragraph 50: substrate 11 is formed of base material 161 on which insulating layers 164 are stacked)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the substrate of Weidinger with the layers as described by Origuchi because they enable a closer match between the coefficient of thermal expansion of the IC chip and the substrate layers which improves the reliability of the circuit board. (Origuchi paragraph 90)
Allowable Subject Matter
Claims 17-19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the embedded circuit board according to claim 16, wherein the embedded circuit board further comprises a conductive hole penetrating through the first outer dielectric layer, the substrate, and the second outer dielectric layer; and wherein the metallic layer further covers a same side surface of the substrate flush with an end surface of the pad.
Origuchi does teach that the embedded circuit board further comprises a conductive hole (16) penetrating through the first outer dielectric layer (31), the substrate (11), and the second outer dielectric layer (33); but does not teach that the metallic layer further covers a same side surface of the substrate flush with an end surface of the pad. In fact, should the metal layer of Origuchi be modified to be flush with a surface of the pads, it would be impossible to connect the metallic layer of Origuchi with Origuchi’s through hole (16). Therefore, the closest prior art reference does not teach the above limitations of claim 17 especially in combination with the claims upon which it is dependent.
	Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the embedded circuit board according to claim 16, wherein the metallic layer only covers the pad and wherein the embedded circuit board further comprises a laser through-hole filled with a conductive column, the conductive column electrically connecting the metallic layer and the second outer circuit layer.
	Regarding claim 19, claim 19 depends from a claim which the examiner has indicated contains allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gatterbauer et al. (US 2015/0028461 A1) teaches an encapsulated component with a multilayer metallic layer connected to the pads of the component
Mikami (US 2015/0357254 A1) teaches an encapsulated component with a multilayer metallic layer connected to the pads of the component
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847   

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847